Case 2:21-cv-00001-JAW Document 32 Filed 06/15/21 Page 1 of 2                          PageID #: 135




                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF MAINE


In the Matter of the Complaint of             )
                                              )
BOAT AARON & MELISSA, INC. as                 )
owner of the F/V EMMY ROSE (O.N.              )          CIVIL ACTION NO. 2:21-CV-001-JAW
909149), a 80' fishing vessel, for            )
Exoneration From, or Limitation of            )
Liability.                                    )


                                    MOTION TO STRIKE FILING

       NOW COMES, Claimant Taitum Rice and hereby moves to strike her filing of a Motion to

Intervene and states the following in support thereof:

       After filing of the motion and discussion with involved counsel, Claimant has decided to

withdraw her request to intervene in this matter.




Dated: June 15, 2021                                     /s/ Verne Paradie_________________________
                                                         Verne E. Paradie, Jr., Esq. (Bar No. 8929)
                                                         Attorney for Claimant Taitum Rice
                                                         Paradie, Rabasco & Seasonwein, P.A.
                                                         217 Main St., Suite 400
                                                         Lewiston, ME 04240
                                                         (207) 333-3583
                                                         vparadie@lawyers-maine.com
Case 2:21-cv-00001-JAW Document 32 Filed 06/15/21 Page 2 of 2                           PageID #: 136




                                      CERTIFICATE OF SERVICE

I hereby certify that on this date, I electronically filed the above Motion to Strike with the Clerk of
Court using CM/ECF system which will send notification to all parties listed on the electronic
service list with the CM/ECF system.



Dated: June 15, 2021                                     /s/ Verne Paradie_________________________
                                                         Verne E. Paradie, Jr., Esq. (Bar No. 8929)
                                                         Attorney for Claimant Taitum Rice
                                                         Paradie, Rabasco & Seasonwein, P.A.
                                                         217 Main St., Suite 400
                                                         Lewiston, ME 04240
                                                         (207) 333-3583
                                                         vparadie@lawyers-maine.com
